DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,723,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim are similar in scope.

Current application: 16/907,766
US Patent: 10/723,231
Claim 21:
A method of charging an electric vehicle having charge-receiving electrodes at a charging station having charging electrodes, comprising:

transmitting data between the electric vehicle and the charging station;

docking the electrical vehicle at the charging station based at least on a portion of the transmitted data, wherein the docking includes automatically connecting the charge-receiving electrodes of the vehicle with the charging electrodes of the charging station; and

activating current flow from the charging station to the electric vehicle for charging.
Claim 1:
A method of charging an electric vehicle having charge-receiving electrodes at a charging station having charging electrodes, comprising: 

transmitting data between the electric vehicle and the charging station; 

docking the electrical vehicle at the charging station based at least on a portion of the transmitted data, wherein the docking includes: positioning the electric vehicle at the charging station such that the charge-receiving electrodes of the vehicle are positioned proximate the automatically connecting the charge-receiving electrodes of the vehicle with the charging electrodes of the charging station; and automatically engaging a brake of the electric vehicle; and 
activating current flow from the charging station to the electric vehicle for charging after automatically engaging the brake
Claim 22:
The method of claim 21, wherein the transmitting data includes transmitting the data when the electric vehicle is approaching the charging station.
Claim 2:
The method of claim 1, wherein the transmitting data includes transmitting the data when the electric vehicle is approaching the charging station
Claim 23:
The method of claim 21, wherein the transmitting data includes transmitting data including at least one of (i) a state of charge of a battery of the electric vehicle, (ii) location of the electric vehicle relative to the charging station, (iii) electric vehicle identification information, and (iv) orientation of the electric vehicle.
Claim 3:
The method of claim 1, wherein the transmitting data includes transmitting data including at least one of (i) a state of charge of a battery of the electric vehicle, (ii) location of the electric vehicle relative to the charging station, (iii) electric vehicle identification information, and (iv) orientation of the electric vehicle/
Claim 24:
The method of claim 21, further including automatically identifying the electric vehicle as the electric vehicle approaches the charging station.

The method of claim 1, further including automatically identifying the electric vehicle as the electric vehicle approaches the charging station.

The method of claim 24, wherein the automatically identifying includes using an RFID reader on the charging station to read an RFID tag on the electric vehicle as the electric vehicle moves towards the charging station.
Claim 5:
The method of claim 4, wherein the automatically identifying includes using an RFID reader on the charging station to read an RFID tag on the electric vehicle as the electric vehicle moves towards the charging station.
Claim 26:
The method of claim 21, wherein the docking further includes utilizing data from one or more sensors located on the electric vehicle or the charging station to dock the electric vehicle.
Claim 6:
The method of claim 1, wherein positioning the electric vehicle includes using data from one or more sensors located on the electric vehicle or the charging station to position the electric vehicle.
Claim 27:
The method of claim 21, further including detecting movement of the electric vehicle during charging and stopping the charging if movement is detected.
Claim 7:
The method of claim 1, further including detecting movement of the electric vehicle during charging and stopping the charging if movement is detected
Claim 28:
The method of claim 21, wherein the docking further includes moving the electric vehicle towards the charging station at a speed controlled by the charging station.


The method of claim 1, wherein positioning the electric vehicle includes moving the electric vehicle towards the charging station at a speed controlled by the charging station.

The method of claim 21, further including determining if the approaching electric vehicle is supposed to be charged at the charging station using the transmitted data, and wherein docking the electric vehicle includes docking the electric vehicle only if it is determined that the approaching electric vehicle is supposed to be charged at the charging station.

Claim 9:
The method of claim 1, further including determining if the approaching electric vehicle is supposed to be charged at the charging station using the transmitted data, and wherein docking the electric vehicle includes docking the electric vehicle only if it is determined that the approaching electric vehicle is supposed to be charged at the charging station.
Claim 30:
The method of claim 21, wherein the electric vehicle is a heavy duty vehicle.
Claim 10:
The method of claim 1, wherein the electric vehicle is a heavy duty vehicle.
Claim 31: 
A method of charging an electric vehicle having charge-receiving electrodes at a charging station having charging electrodes, comprising:

exchanging data between the electric vehicle and the charging station as the electric vehicle approaches the charging station;

docking the electric vehicle at the charging station based at least on a portion of the exchanged data such that the charge-receiving electrodes of the vehicle are positioned proximate the charging electrodes of the charging station;

connecting the charging electrodes with the charge-receiving electrodes; and

activating current flow from the charging station to the electric vehicle for charging.

A method of charging an electric vehicle having charge-receiving electrodes at a charging station having charging electrodes, comprising: 

exchanging data between the electric vehicle and the charging station as the electric vehicle approaches the charging station; 

positioning the electric vehicle at the charging station such that the charge-receiving electrodes of the vehicle are positioned proximate the charging electrodes of the charging station; 

after the positioning, automatically decreasing a gap between the charging electrodes and the charge-receiving electrodes;
 connecting the charging electrodes with the charge-receiving electrodes; automatically locking movement of the vehicle; and 
activating current flow from the charging station to the electric vehicle for charging after automatically locking movement.

The method of claim 31, further including moving the charging electrodes towards the charge-receiving electrodes to connect the charging electrodes with the charge receiving electrodes.
Claim 12:
The method of claim 11, wherein decreasing the gap includes moving the charging electrodes towards the charge-receiving electrodes.
Claim 33:
The method of claim 31, further including identifying the electric vehicle using the data.
Claim 13:
The method of claim 11, further including identifying the electric vehicle using the data.
Claim 34:
The method of claim 31, further comprising automatically shifting a transmission of the electric vehicle to neutral prior to activating current flow from the charging station to the electric vehicle for charging.

, wherein automatically locking movement includes automatically shifting a transmission of the electric vehicle to neutral.

The method of claim 31, further including determining whether the electric vehicle approaching the charging station is supposed to be charged at the charging station using the data.
Claim 15:
The method of claim 11, further including determining whether the electric vehicle approaching the charging station is supposed to be charged at the charging station using the data.
Claim 36:
The method of claim 35, wherein connecting the charging electrodes with the charge-receiving electrodes only if it is determined that the approaching electric vehicle is supposed to be charged at the charging station.
Claim 16:
The method of claim 15, wherein decreasing the gap includes decreasing the gap only if it is determined that the approaching electric vehicle is supposed to be charged at the charging station
Claim 37:
The method of claim 31, wherein the electric vehicle is a heavy duty vehicle.
Claim 17:
The method of claim 11, wherein the electric vehicle is a heavy duty vehicle.

Claim 38:
A method of charging an electric vehicle having charge-receiving electrodes at a charging station having charging electrodes, comprising:

exchanging data between the electric vehicle and the charging station as the electric vehicle approaches the charging station;

using at least a portion of the exchanged data and one or more sensors positioned on the charging station or the electric vehicle to dock the electric vehicle at the charging station as the electric vehicle approaches the charging station;

establishing electrical connection between the charging electrodes and the charge receiving electrodes; and

charging the electric vehicle.

A method of charging an electric vehicle having charge-receiving electrodes at a charging station having charging electrodes, comprising: 

exchanging data between the electric vehicle and the charging station as the electric vehicle approaches the charging station; 

using one or more sensors positioned on the charging station or the electric vehicle to assist in aligning the electric vehicle with the charging station as the electric vehicle approaches the charging station; 

positioning the electric vehicle such that the charge-receiving electrodes of the electric vehicle are positioned proximate the charging electrodes of the charging station; 

decreasing a gap between the charging electrodes and the charge-receiving electrodes; 

establishing electrical connection between the charging electrodes and the charge-receiving electrodes; 

charging the electric vehicle after automatically engaging the brake.

The method of claim 38, further comprising automatically shifting a transmission of the electric vehicle to neutral prior to charging the electric vehicle.
Claim 19:
The method of claim 18, wherein automatically engaging the brake includes automatically shifting a transmission of the electric vehicle to neutral.
Claim 40:
The method of claim 38, further including determining that the electric vehicle approaching the charging station is supposed to be charged at the charging station prior to establishing the electrical connection.
Claim 20:
The method of claim 18, further including determining that the electric vehicle approaching the charging station is supposed to be charged at the charging station prior to decreasing the gap.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859